Exhibit 10.1

 

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 25th day of September, 2014 (the “Second
Amendment Effective Date”), by and among MAIN STREET CAPITAL CORPORATION, a
Maryland corporation (the “Borrower”), the GUARANTORS party to the Credit
Agreement (as defined below) (the “Guarantors”), BRANCH BANKING AND TRUST
COMPANY (the “Administrative Agent”), and the lenders party hereto (the
“Lenders”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Administrative Agent and the lenders party
thereto have entered into that certain Second Amended and Restated Credit
Agreement dated as of September 27, 2013 (as amended pursuant to that certain
First Amendment to Second Amended and Restated Credit Agreement dated as of
June 27, 2014, the “Credit Agreement”).  Capitalized terms used in this
Amendment that are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

 

The Borrower and Guarantors have requested that the Administrative Agent and the
Lenders amend the Credit Agreement.

 

The Lenders, the Administrative Agent, the Guarantors and the Borrower desire to
amend the Credit Agreement upon the terms and conditions hereinafter set forth
to (a) increase the Revolver Commitments by $20,000,000, resulting in total
Revolver Commitments, after giving effect to such increase, of $522,500,000 (the
“Commitment Increase”), (b) permit additional increases to the Revolver
Commitments up to a maximum of $650,000,000 in aggregate Revolver Commitments,
(c) allow for an adjustment of the Applicable Margin if the Borrower obtains and
maintains an Investment Grade Rating (as defined below), (d) extend the
Termination Date and (e) make other changes as described herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 2.

 

SECTION 2.01. Amendments to Section 1.01.  Section 1.01 of the Credit Agreement
is hereby amended as follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Clause (c) of the definition of “Borrowing
Base” is hereby amended and restated in its entirety to read as follows:

 

(c)                                  for purposes of calculating the Borrowing
Base, no single Portfolio Investment shall be included in the Borrowing Base at
a Value in excess of (i) $25,000,000, if the total number of Portfolio
Investments is fewer than 35 or the Borrowing Base is less than $175,000,000
(for purposes of calculating the $175,000,000 test no single Portfolio
Investment shall be Valued at greater than $25,000,000); or (ii) $30,000,000, if
the total number of Portfolio Investments is 35 or more and the Borrowing Base
is greater than or equal to $175,000,000 (for purposes of calculating the
$175,000,000 test no single Portfolio Investment shall be Valued at greater than
$25,000,000); notwithstanding the foregoing, no more than 15 Portfolio
Investments shall be included in the Borrowing Base at a Value greater than
$25,000,000 at any time for purposes of this calculation;

 

(b)                                 Clause (f) of the definition of “Borrowing
Base” is hereby amended and restated in its entirety to read as follows:

 

(f)                                   in no event shall more than 5% of the
aggregate value of the Borrowing Base consist of Investments in which, in each
case, the Primary Obligor is organized under the laws of, or maintains its chief
executive office in, Canada or any province thereof (after giving effect to
Advance Rates); and

 

(c)                                  Clause (i) of the proviso to the definition
of “Collateral” is hereby amended and restated in its entirety to read as
follows: “(i) equity interests in any SBIC Entity or in MSC until such time as a
pledge thereof is required pursuant to Section 5.28”.

 

(d)                                 Clause (viii) of the definition of “Eligible
Debt Security” is hereby amended and restated in its entirety to read as
follows:

 

(viii)                        the Debt Security is denominated and payable only
in Dollars in the United States and the Primary Obligor for such Debt Security
is organized under the laws of, and maintains its chief executive office in,
(A) the United States or any state thereof or (B), subject to clause (f) of the
definition of “Borrowing Base”, Canada or any province thereof;

 

(e)                                  Clause (xii) of the definition of “Eligible
Senior Bank Loan Investment” is hereby amended and restated in its entirety to
read as follows:

 

(xii)                           the Senior Bank Loan Investment is denominated
and payable only in Dollars in the United States and the Primary Obligor for
such Senior Bank Loan Investment is organized under the laws of, and maintains
its chief executive

 

2

--------------------------------------------------------------------------------


 

office in, (A) the United States or any state thereof or (B), subject to clause
(f) of the definition of “Borrowing Base”, Canada or any province thereof;

 

(f)                                   The following definition of “Fitch” is
hereby added to Section 1.01 of the Credit Agreement, in the appropriate
alphabetical order, to read as follows:

 

“Fitch” means Fitch Ratings, Inc. or Fitch Ratings Ltd., as applicable.

 

(g)                                  Clause (i) of the proviso to the definition
of “Guarantors” is hereby amended and restated in its entirety to read as
follows: “(i) neither any SBIC Entity nor MSC shall be a Guarantor until
required pursuant to Section 5.28”.

 

(h)                                 The definition of “Investment Grade Rating”
is hereby amended and restated in its entirety to read as follows:

 

“Investment Grade Rating” means (a) for purposes of the definitions of “Eligible
Debt Security”, “Eligible Investment Grade Debt Security” and “Eligible
Non-Investment Grade Debt Security”, as of any date of determination, with
respect to an Investment, such Investment has at least one of the following:
(i) a rating of Baa3 or higher by Moody’s, (ii) a rating of BBB- or higher by
S&P or (iii) a rating of BBB- or higher by Fitch and (b) for purposes of
Section 2.06(a) and the definition of “Applicable Margin”, at least one of the
following: (i) a corporate credit rating of BBB- or higher by S&P, (ii) a
corporate family rating of Baa3 or higher by Moody’s, or (iii) a corporate
credit rating of BBB- or higher by Fitch; provided, that for purposes of this
clause (b), if the rating system of Moody’s, S&P or Fitch changes or if each
such rating agency ceases to issue such ratings, the Borrower, the
Administrative Agent and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the ratings
most recently in effect prior to such change or cessation.

 

(i)                                     The definition of “Lender” is hereby
amended and restated in its entirety to read as follows:

 

“Lender” means (a) the Swingline Lender and its successors and assigns and
(b) each Person listed on Schedule 2.01 as a “Lender” and such other Persons who
may from time to time become a Lender accordance with the terms of this
Agreement (as amended and from time to time in effect), and their respective
successors and assigns.

 

(j)                                    The following definition of “MSC” is
hereby added to Section 1.01 of the Credit Agreement, in the appropriate
alphabetical order, to read as follows:

 

3

--------------------------------------------------------------------------------


 

“MSC” means MSC Adviser I, LLC, a Delaware limited liability company.

 

(k)                                 The following definition of “MSC Contract”
is hereby added to Section 1.01 of the Credit Agreement, in the appropriate
alphabetical order, to read as follows:

 

“MSC Contract” means that certain Investment Sub-Advisory Agreement dated as of
May 31, 2012, by and among HMS ADVISER LP, Main Street Capital Partners, LLC
(“MSCP”), Main Street Capital Corporation, (“MSCC”) and HMS Income Fund, Inc.,
as assigned by MSCP and MSCC to MSC pursuant to that certain Assignment and
Assumption dated as of December 31, 2013 by and among MSCP, MSCC and MSC and as
amended, restated or replaced from time to time.

 

(l)                                     The definition of “Pledge Agreement” is
hereby amended and restated in its entirety to read as follows:

 

“Pledge Agreement” means the Second Amended and Restated Equity Pledge
Agreement, dated as of the Closing Date, by and among the Borrower, the
Guarantors and the Administrative Agent for the benefit of the Secured Parties,
as amended, modified or supplemented from time to time.

 

(m)                             The definition of “Revolver Commitment” is
hereby amended and restated in its entirety to read as follows:

 

“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on Schedule 2.01, or on any amendment,
supplement or joinder that may be executed from time to time after the date
hereof, or (ii) as to any Lender which enters into an Assignment and Assumption
(whether as transferor Lender or as assignee thereunder), the amount of such
Lender’s Revolver Commitment after giving effect to such Assignment and
Assumption, in each case as such amount may be reduced from time to time
pursuant to Sections 2.08, 2.09 and 9.04(c).

 

(n)                                 The definition of “Termination Date” is
hereby amended and restated in its entirety to read as follows:

 

“Termination Date” means the earlier to occur of (i) September 27, 2019 (or such
later date to which such date shall have been extended pursuant to
Section 2.15), (ii) the date the Revolver Commitments are terminated pursuant to
Section 6.01 following the occurrence of an Event of Default, or (iii) the date
the Borrower terminates the Revolver Commitments entirely pursuant to
Section 2.08.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.02.  Amendment to Section 2.06.  Clause (a) of Section 2.06 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(a)                                 “Applicable Margin” means (a) with respect
to any Base Rate Advance, 1.25% and (b) with respect to any Euro-Dollar Advance,
2.25%; provided, however, “Applicable Margin” shall mean, beginning on each
Ratings Effective Date (as defined below), if any, after which the Borrower
obtains an Investment Grade Rating and continuing until the next Ratings
Effective Date, if any, after the Borrower loses such Investment Grade Rating,
(a) with respect to any Base Rate Advance, 1.00% and (b) with respect to any
Euro-Dollar Advance, 2.00%.  Each change in the Applicable Margin resulting from
the Borrower’s attaining, or failing to maintain, an Investment Grade Rating
shall be effective on the later of (i) the first Domestic Business Day of the
first calendar month following the applicable attainment of or change in rating
and (ii) five (5) Domestic Business Days following such attainment or change
(each such date, a “Ratings Effective Date”).  The Borrower shall notify the
Administrative Agent of its attaining, or failure to maintain, an Investment
Grade Rating promptly after such attainment or change in rating is announced by
the applicable ratings agency, but in any event no later than two (2) Domestic
Business Days thereafter.

 

SECTION 2.03.  Amendments to Section 2.14.  Section 2.14 of the Credit Agreement
is hereby amended as follows:

 

(a)                                 Clause (ii) of Section 2.14(a) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

(ii) immediately after giving effect to any Commitment Increase, (y) the
aggregate Revolver Commitments shall not exceed $650,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $127,500,000
(plus any additional Commitment Increases available under clause (v)(A) of the
proviso to the first sentence of Section 9.04(c) due to the removal of a Lender
and a reduction in Revolver Commitments pursuant to Section 9.04(c)),

 

(b)                                 Clause (vii) of Section 2.14(e) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(vii) Schedule 2.01 shall be deemed amended to reflect the Revolver Commitments
of all Lenders after giving effect to the Commitment Increase.

 

SECTION 2.04.  Amendments to Section 2.15.  Section 2.15 of the Credit Agreement
is hereby amended as follows:

 

(a)                                 The first sentence of Section 2.15 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

5

--------------------------------------------------------------------------------


 

On or prior to each of the second anniversary of the Closing Date (the “First
Extension Date”) and the third anniversary of the Closing Date (the “Second
Extension Date”), the Borrower may, by notice to the Administrative Agent (who
shall promptly notify the Lenders) request that the Administrative Agent and the
Lenders extend the date set forth in the definition of Termination Date by one
year, and the Administrative Agent and the Lenders may, each in their sole and
individual discretion, elect to do so, it being understood that (i) no extension
shall be effective unless all Lenders unanimously agree to extend and (ii) any
Lender who has not responded to such extension request within fifteen (15)
Domestic Business Days following the date of the Administrative Agent’s notice
of such extension request to the Lenders, shall be deemed to have rejected such
request.

 

(b)                                 The last sentence of Section 2.15 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

There shall be no more than two (2) extension requests, resulting in total
extensions no longer than two (2) years, so that the Termination Date is no
later than the eighth anniversary date of the Closing Date.

 

SECTION 2.05.  Amendments to Section 5.28.

 

(a)                                 The first sentence of Section 5.28(a) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

The Loan Parties shall cause any Person which becomes a Domestic Subsidiary of a
Loan Party (other than a Foreclosed Subsidiary or, subject to clause (d), any
SBIC Entity) after the Closing Date to become a party to, and agree to be bound
by the terms of, this Agreement and the other Loan Documents pursuant to a
Joinder Agreement in the form attached hereto as Exhibit G and otherwise
satisfactory to the Administrative Agent in all respects and executed and
delivered to the Administrative Agent within ten (10) Domestic Business Days
after the day on which such Person became a Domestic Subsidiary; provided,
however, (i) MSC shall not be required to become a party to the Loan Documents
so long as Applicable Law deems MSC becoming a Guarantor or granting a security
interest in the MSC Contract to secure the Obligations an assignment thereof
requiring the automatic termination of the MSC Contract and (ii) during any
period in which such restriction applies, MSC’s material assets shall consist
only of the MSC Contract and the proceeds, including any accounts receivable,
thereof; provided, further, if the restriction described in clause (i) ceases to
apply and MSC acquires any material assets other than those described in clause
(ii), MSC shall be required, in the same timeframe and subject to the same
deliverables requirements as are applicable to SBIC Entities in Section 5.28(d),
to become a party to the Loan Documents;

 

6

--------------------------------------------------------------------------------


 

(b)                                 The reference in Section 5.28(b) of the
Credit Agreement to “(other than, subject to clause (d), any SBIC Entity)” shall
be amended and restated in its entirety to read as follows: “(other than,
subject to clause (d), any SBIC Entity and MSC)”.

 

(c)                                  A sentence is hereby added to the end of
Section 5.28(b) of the Credit Agreement to read as follows:

 

For the avoidance of doubt, it is acknowledged and agreed that “Collateral” as
defined in each of the Pledge Agreement and the Security Agreement shall not
include the Capital Securities or other equity interests in MSC or any assets of
MSC until such time as MSC is required to become a party to the Loan Documents
pursuant to this Section 5.28.

 

(d)                                 The period at the end of the penultimate
sentence of Section 5.28(d) of the Credit Agreement is hereby deleted and the
following phrase is hereby added to the end of such sentence: “and the Loan
Party owning the issued Capital Securities or other equity interests in such
SBIC Entities shall pledge such Capital Securities or other equity interests to
the Administrative Agent in accordance with Section 5.28(b).”

 

SECTION 2.06.  Amendment to Section 5.29.  The reference in Section 5.29 of the
Credit Agreement to “SBIC Entities arising in the ordinary course of business as
a result of Applicable Law” is hereby amended and restated in its entirety to
read as follows: “SBIC Entities and MSC arising in the ordinary course of
business as a result of Applicable Law”.

 

SECTION 2.07.  Amendment to Section 9.04.  Clause (v) of Section 9.04(c) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(v)                                 in the case of the removal of a Lender and
the reduction of the Revolver Commitments, (A) the amount of such reduction of
the Revolver Commitments shall constitute availability for a future Commitment
Increase under and subject to Section 2.14 (for the avoidance of doubt, in no
event shall the aggregate Revolver Commitments exceed $650,000,000); (B) no such
reduction shall be in an amount greater than the Total Unused Revolver
Commitments on the date of such termination or reduction; and (C) no such
reduction pursuant to this Section 9.04(c) shall result in the aggregate
Revolver Commitments of all of the Lenders being reduced to an amount less than
$30,000,000, unless the Revolver Commitments are terminated in their entirety
pursuant to Section 2.08, in which case all accrued fees (as provided under
Section 2.07) shall be payable on the effective date of such termination.

 

SECTION 2.08.  Addition of Schedule 2.01.  Schedule 2.01 is hereby added to the
Credit Agreement to read as set forth on Schedule 2.01 attached to this
Amendment.

 

SECTION 3.  Revolver Commitments.  The Borrowers, the Guarantors, the
Administrative Agent and the Lenders acknowledge and agree, as of the effective
date of this

 

7

--------------------------------------------------------------------------------


 

Amendment, that the aggregate amount of the Revolver Commitments shall be
increased by an amount equal to $20,000,000, for a total aggregate amount of
Revolver Commitments of all of the Lenders equal to $522,500,000, which increase
results from increases to the Revolver Commitments of certain existing Lenders
(the “Increasing Lenders”).  The amount of each Lender’s total Revolver
Commitment, as amended in the case of Increasing Lenders, is the amount set
forth opposite the name of such Lender on Schedule 2.01.  The Administrative
Agent shall deliver to the Increasing Lenders replacement Revolver Notes (in the
amount of the Increasing Lenders’ respective Revolver Commitments) (such
replacement Revolver Notes are hereinafter referred to as the “Replacement
Notes”), executed by the Borrower, in exchange for the Revolver Notes of the
Increasing Lenders currently outstanding, as such Increasing Lender may
require.  All references contained in the Credit Agreement and the other Loan
Documents to the “Revolver Notes” shall include the Replacement Notes as
supplemented, modified, amended, renewed or extended from time to time.  To the
extent applicable, the Administrative Agent and the Lenders agree that the
requirements of Section 2.14 of the Credit Agreement have been satisfied for the
Commitment Increase.

 

SECTION 4. Conditions to Effectiveness.  The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Lenders waive such conditions:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Amendment signed by the Borrower, the Guarantors, the Administrative Agent, each
Increasing Lender and the Lenders;

 

(ii)                                  duly executed Replacement Notes, as each
Increasing Lender may require;

 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to this Amendment and the Commitment
Increase;

 

(iv)                              a certificate of the Chief Financial Officer
or other Responsible Officer of the Borrower, certifying that (x) as of the date
of this Amendment, all representations and warranties of the Borrower and the
Guarantors contained in this Amendment, the Credit Agreement and the other Loan
Documents are true and correct (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct as of such date),
(y) immediately after giving effect to this Amendment and the Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof), the Borrower is in compliance with the covenants
contained in Article V of the Credit Agreement,

 

8

--------------------------------------------------------------------------------


 

and (z) no Default or Event of Default has occurred and is continuing, both
immediately before and after giving effect to this Amendment and the Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof);

 

(v)                                 an opinion of counsel to the Loan Parties,
dated the Second Amendment Effective Date, in a form satisfactory to the
Administrative Agent and covering such matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request; and

 

(vi)                              such other documents or items that the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid (i) to the
Administrative Agent for the account of each Increasing Lender, an upfront fee
in an amount separately agreed between the Borrower, the Administrative Agent
and each Increasing Lender, (ii) to the Administrative Agent an arrangement fee
in an amount previously agreed between the Borrower and the Administrative Agent
and (iii) to the Administrative Agent for the account of each Lender, an
amendment fee in an amount separately agreed between the Borrower and the
Administrative Agent.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Amendment and the transactions contemplated
herein.

 

SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the Second Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  This Amendment
shall constitute a Loan Document under the terms of the Credit Agreement. 
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, nor affect or impair any rights, powers or remedies under the
Credit Agreement as hereby amended.  The Lenders and the Administrative Agent do
hereby reserve all of their rights and remedies against all parties who may be
or may hereafter become secondarily liable for the repayment of the
Obligations.  The Borrower and Guarantors promise and agree to perform all of
the requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, the Credit Agreement, as
amended, and the other Loan Documents being hereby ratified and affirmed.  The
Borrower and Guarantors hereby expressly agree that the Credit Agreement, as
amended, and the other Loan Documents are in full force and effect.

 

9

--------------------------------------------------------------------------------


 

SECTION 6.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

(a)                                 No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing
unwaived by the Lenders on the date hereof, or shall result from this Amendment.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Amendment, issue the Replacement Notes
and to do all such acts and things as are required or contemplated hereunder or
thereunder to be done, observed and performed by them.

 

(c)                                  Each of this Amendment and the Replacement
Notes has been duly authorized, validly executed and delivered by one or more
authorized officers of the Borrower and the Guarantors and constitutes the
legal, valid and binding obligations of the Borrower and the Guarantors
enforceable against them in accordance with their respective terms.

 

(d)                                 The execution and delivery of each of this
Amendment and the Replacement Notes and the performance by the Borrower and the
Guarantors hereunder and thereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Guarantor, nor be in contravention of or
in conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or any Guarantor that is a corporation, the articles
of organization or operating agreement of any Guarantor that is a limited
liability company, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which the Borrower, or any
Guarantor is party or by which the assets or properties of the Borrower and the
Guarantors are or may become bound.

 

SECTION 7.  Effect of Agreement.  On the Second Amendment Effective Date, this
Amendment shall have the effects set forth in Section 2.14(e) of the Credit
Agreement and the Increasing Lenders and the Administrative Agent shall make
such payments and adjustments among the Lenders as are contemplated thereby such
that each Lender’s Advances remain consistent with its pro rata percentage of
the Revolver Commitments after giving effect to the Commitment Increase.  The
Revolver Commitment of each of the Lenders shall be as set forth on Schedule
2.01 to this Amendment.

 

SECTION 8.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment may be delivered by facsimile transmission or by electronic mail with
a .pdf copy or other replicating image attached, and any printed or copied
version of any copy so delivered shall have the same force and effect as an
originally signed counterpart.  This Amendment shall be construed in accordance
with and governed by the law of the State of North Carolina.

 

SECTION 9.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Lenders.

 

10

--------------------------------------------------------------------------------


 

SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 11.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended and the other Loan Documents to which they
are party, said Credit Agreement, as hereby amended, and such other Loan
Documents being hereby ratified and affirmed.  In furtherance and not in
limitation of the foregoing, the Guarantors acknowledge and agree that the
“Guaranteed Obligations” (as defined in the Credit Agreement) include, without
limitation, the indebtedness, liabilities and obligations evidenced by the
Replacement Notes and the Advances made under the Credit Agreement as hereby
amended.  The Guarantors hereby expressly agree that the Credit Agreement, as
hereby amended, and the other Loan Documents are in full force and effect.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

(SEAL)

 

Name:

Dwayne L. Hyzak

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

(SEAL)

 

Name:

 Dwayne L. Hyzak

 

 

Title:

Senior Managing Director

 

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

(SEAL)

 

Name:

Dwayne L. Hyzak

 

 

Title:

Senior Managing Director

 

 

[Signatures Continue on Next Page]

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent, Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ William B. Keene 

(SEAL)

 

Name:

William B. Keene

 

 

Title:

Vice President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Larry Stephens

(SEAL)

 

Name:

Larry Stephens

 

 

Title:

Senior Vice President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

FROST BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Brenda Murphy

(SEAL)

 

Name:

Brenda Murphy

 

 

Title:

Market President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Eva Wolod

(SEAL)

 

Name:

Eva Wolod

 

 

Title:

Assistant Vice President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Bobby Hamilton

(SEAL)

 

Name:

Bobby Hamilton

 

 

Title:

Vice President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Eric Luttrell

(SEAL)

 

Name:

Eric Luttrell

 

 

Title:

Senior Vice President — Corporate Banking

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ H. Gale Smith, Jr.

(SEAL)

 

Name:

H. Gale Smith, Jr.

 

 

Title:

Executive Vice President

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Greg DeRise

(SEAL)

 

Name:

Greg DeRise

 

 

Title:

Authorized Signatory

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

(SEAL)

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

PATRIOT BANK, as a Lender

 

 

 

 

 

By:

/s/ Bill Holbert

(SEAL)

 

Name:

Bill Holbert

 

 

Title:

Senior Vice President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

TRUSTMARK NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Jeff Deutsch

(SEAL)

 

Name:

Jeff Deutsch

 

 

Title:

Senior Vice President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By:

/a/ Joseph A. Ciccolini

(SEAL)

 

Name:

Joseph A. Ciccolini

 

 

Title:

Vice President - Senior

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

FIRST FINANCIAL BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Marelyn Shedd

(SEAL)

 

Name:

Marelyn Shedd

 

 

Title:

President — Abilene Region

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Vishakha S. Doera

 

 

Name:

Vishakha S. Doera

 

 

Title:

Vice President

 

 

[Second Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

Schedule 2.01

Revolver Commitments

 

Lender

 

Revolver Commitment

 

Branch Banking and Trust Company

 

$

90,000,000

 

Regions Bank

 

$

75,000,000

 

Frost Bank

 

$

50,000,000

 

Amegy Bank N.A.

 

$

40,000,000

 

Capital One, N.A.

 

$

37,500,000

 

Texas Capital Bank, N.A.

 

$

35,000,000

 

Cadence Bank, N.A.

 

$

35,000,000

 

Royal Bank of Canada

 

$

30,000,000

 

Goldman Sachs Bank USA

 

$

30,000,000

 

Patriot Bank

 

$

25,000,000

 

Trustmark National Bank

 

$

25,000,000

 

Comerica Bank

 

$

25,000,000

 

Raymond James Bank, N.A.

 

$

15,000,000

 

First Financial Bank, N.A.

 

$

10,000,000

 

Total

 

$

522,500,000

 

 

--------------------------------------------------------------------------------